—Appeal by the *454defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered April 11, 1994, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.